      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 1 of 44




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    NIGIL DOWDELL,                                              CIVIL ACTION
        Plaintiff

    VERSUS                                                      NO. 19-11410

    CULPEPPER & ASSOCIATES                                      SECTION “E” (4)
    SECURITY SERVICES, INC.,
        Defendant


                  FINDINGS OF FACT AND CONCLUSIONS OF LAW

        Plaintiff, Nigil Dowdell, brought an employment discrimination claim against her

former employer, Culpepper & Associates Security Services, Incorporated (“CASS”).

Plaintiff brings claims for (1) sexual harassment in violation of 42 U.S.C. 2001(e) et seq.

(“Title VII”) and (2) retaliation in violation of Title VII.1 Plaintiff seeks compensatory

damages, backpay, front pay, attorneys’ fees, and punitive damages.2

        The matter was tried before the Court, sitting without a jury, on September 21-23,

2020.3 The Court heard live testimony from Plaintiff Nigil Dowdell, Brasuan Thompson,

Freda Herbert, Ules LaBeaud, and Christopher Culpepper.4 The parties submitted

transcripts of the depositions of Alicia Washington, Stephanie Jackson, and Lieutenant

Raymond Wissing.5 The Court admitted into evidence Exhibits 1-65, 67-76, 78, 79, 82-84,

88, 90, 93-96, 101A, and 102-106.6

        Having considered the testimony and evidence presented at trial, the depositions,

the arguments of counsel, and the applicable law, the Court now issues these Findings of


1 R. Doc. 126 at 2.
2 R. Doc. 119 at 32-36.
3 R. Docs. 127-129 (minute entries).
4 Id.
5 R. Docs. 130, 131, 132.
6 R. Doc. 133.


                                             1
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 2 of 44




Fact and Conclusions of Law in accordance with Rule 52(a) of the Federal Rules of Civil

Procedure. To the extent any findings of fact may be construed as conclusions of law, the

Court adopts them as such. To the extent any conclusions of law may be construed as

findings of fact, the Court adopts them as such.

                                             FINDINGS OF FACT

I.       Plaintiff’s Personal History and Employment by CASS.

         Plaintiff is married, and her husband is a merchant marine.7 Plaintiff’s husband

works a rotating schedule; ordinarily, he is at sea for four months and then home for two

months.8 Plaintiff has two sons and one stepson. Both parties agree Plaintiff worked for

CASS at the Veterans Affairs Hospital (“VA”) from March 29, 2018 to July 9, 2018.9

Plaintiff’s sons were ages 2, 1o, and 16 years old during that time.10

         Plaintiff was hired by CASS in March of 2018 to work as a security guard at the

VA.11 To be hired, Plaintiff first filled out an online application.12 On her application,

Plaintiff indicated she could work the day, swing, and midnight shifts.13 The application

did not provide a definition of these terms.14 Plaintiff believed the midnight shift ended

at midnight, and she indicated she could work this shift.15 Following Plaintiff’s online

interview, Plaintiff interviewed with Freda Herbert, CASS’ site manager.16 During this

interview, Herbert asked questions about Plaintiff’s home life, and Plaintiff responded




7 Plaintiff’s Testimony.
8 Id.
9 Id.; R. Doc. 117 at 1; R. Doc. 119 at 1.
10 Plaintiff’s Testimony.
11 R. Doc. 117 at ¶ 1; R. Doc. 119 at ¶ 1.
12 Exhibit 37; Plaintiff’s Testimony.
13 Id.
14 Id.
15 Plaintiff’s Testimony.
16 Id.


                                                    2
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 3 of 44




she had children and her husband is a merchant marine.17 Plaintiff further explained to

Herbert this meant her husband was not home for eight months of the year, and when he

was at sea she did not have overnight childcare.18 Plaintiff was hired by CASS

approximately one week after her interview without further discussion of her inability to

work overnight shifts.19 When hired, Plaintiff was put on the day shift, from 7:00 a.m. to

3:00 p.m., and assigned to the Transitional Living/Rehabilitation Facility (“TLR”) at the

VA.20

        Plaintiff’s mother, Stephanie Jackson, and her sister are not always available to

care for Plaintiff’s children while Plaintiff is at work in the evenings.21                       Jackson

occasionally keeps her grandchildren overnight because she wants to see them, but she is

not able to keep them overnight while Plaintiff is working on a regular basis because she

works as a teacher and has to be at work too early to take Plaintiff’s children to school.22

        Plaintiff received a copy of the 2017 CASS employee handbook23 at the time of her

hiring. Plaintiff did not receive training on the policies included in the handbook or on

sexual harassment procedures.24 The handbook provided a telephone number for

employees to call if they experienced sexual assault.25




17 Id.
18 Id.
19 Id.
20 Id.
21 Id.; Jackson’s Deposition, R. Doc. 131 at 2.
22 Jackson’s Deposition, R. Doc. 131 at 3, 5.
23 Exhibit 1; Plaintiff’s Testimony (Plaintiff states she read and understood the harassment policy in CASS’

handbook).
24 Plaintiff’s Testimony.
25 Exhibit 1; Plaintiff’s Testimony.


                                                     3
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 4 of 44




II.     Plaintiff’s Sexual Assault and Her Report of the Incident.

        While Plaintiff was employed by CASS, Ahmed Assad was Plaintiff’s co-worker.26

Assad’s title was “supervisor,” however, Assad did not have authority to hire or fire

employees in Plaintiff’s position. Assad is a military veteran and often goes to the VA for

his doctors’ appointments.27 On June 5, 2018, all CASS employees were to attend a team

meeting.28 Plaintiff’s shift ended at 3:00 p.m., after which she planned to attend the

meeting.29 Plaintiff was sitting in the same room as another co-worker, Jonathan

Doucette, waiting to go to the meeting. When Assad arrived, he walked between Plaintiff

and Doucette, approached Plaintiff, bent down, reached between her thighs, and grabbed

her inner thigh and her vagina, through her clothing, saying “hey my girl, what’s up

muscles.”30 Assad then walked to the restroom.31 Upon exiting, he said to Plaintiff, “You

cheating on me, huh?”32 Plaintiff testified she then said to Assad, “what are you f------

talking about,” to which Assad replied he was just kidding. Plaintiff told Assad, “no you

weren’t, don’t ever f------ touch me again.”33

        After the incident with Assad, Plaintiff walked to the staff meeting with Doucette.

Doucette asked Plaintiff whether she was okay. Plaintiff recounted what Assad had said

and done, and Doucette advised Plaintiff to report the incident to Herbert.34 On that day,

Plaintiff and Doucette encountered Brasuan Thompson. Thompson saw Plaintiff was

crying and asked her what was wrong. Plaintiff told Thompson about her interaction with



26 Plaintiff’s Testimony.
27 Washington’s Deposition, R. Doc. 130 at 2.
28 Plaintiff’s Testimony.
29 Id.
30 Id.; Jackson’s Deposition, R. Doc. 131 at 2.
31 Plaintiff’s Testimony.
32 Id.
33 Id.
34 Id.


                                                  4
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 5 of 44




Assad, to which Thompson responded that, if CASS had fired Assad the first time she

reported him, this would not have happened.35

         On June 13, 2018, Doucette sent an email to Christopher Culpepper, the

operations manager at CASS, stating, “I Jonathan J. Doucette on June 5th, 2018 at

approximately 3:50pm was walking in the hallway leading to the meeting when Officer

Dowdell ask did I here (sic) what officer Assad said to her. I told officer Dowdell I did not,

she then stated that Officer Assad told her “You cheating on me huh muscles” then he

proceeded to squeeze her inner thigh two times.”36

        Plaintiff was the victim of a sexual assault by Assad. Her account of the sexual

assault was credible and her testimony is corroborated by the email from Doucette to

Culpepper described above,37 as well as the testimony of Plaintiff’s mother Stephanie

Jackson,38 VA employee Alicia Washington,39 and Thompson. Plaintiff recounted the

assault to Thompson shortly after it occurred. Plaintiff called her mother from work,

crying, following the incident.40 Plaintiff told Jackson in that call that a man “grabbed her

in her crotch area as she was sitting down with another co-worker.”41 Washington knew

Plaintiff because their posts at the VA were near one another.42 Washington saw Plaintiff

the day after the assault and could see Plaintiff was upset.43 Plaintiff told Washington “she

was sitting down with her and another co-worker, and the gentleman who assaulted her,




35 Thompson’s Testimony.
36 Exhibit 31.
37 Id.
38 Jackson’s Deposition, R. Doc. 131.
39 Washington’s Deposition, R. Doc. 130.
40 Jackson’s Deposition, R. Doc. 131 at 2.
41 Id.
42 Washington’s Deposition, R. Doc. 130 at 2.
43 Id.


                                                5
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 6 of 44




he walked over to reach to give her a hug and reached in between her legs and kind of

rubbed in between her legs and she moved his hand.”44

        Culpepper found Plaintiff’s report of the assault credible and did not question the

veracity of her testimony. On direct examination, Herbert testified she initially believed

Plaintiff’s allegations of sexual assault but that she changed her opinion because of

“rumors” among VA employees that the situation did not transpire the way Plaintiff said

it did. Herbert identified those two VA employees who questioned the Plaintiff’s version

of events as Mr. Smitty and Mr. Lionel. CASS did not call these individuals, or for that

matter Assad, to testify at trial. Herbert’s change of opinion was based on rank rumor and

her biased testimony is unpersuasive.

        The Defendant concedes Plaintiff promptly reported the sexual assault to CASS.45

The Plaintiff first reported the sexual assault to Katina Gilmore, a CASS supervisor, via

email on June 6, 2018.46 In an email dated June 6, 2018, at 5:00 a.m., Plaintiff wrote to

Gilmore:

        “yesterday coming to relieve me for the meeting mr Assad came in touched my
        thigh and said hey my girl wassup he went to the restroom and came back and said
        I heard that you were cheating on me I said what and he repeated hisself I asked
        him what the fuck was he talking about he laughed and said just kidding I want to
        make you aware because I think it’s very unprofessional as my supervisor for that
        to go on it puts me in a compromising situation every time I have to work with him
        now I come here to do my job and get back to my kids and that all it should be and
        I should be comfortable doing so.”47




44 Washington Deposition, R. Doc. 130 at 6.
45 At trial, CASS argued that Plaintiff did not properly report her sexual assault, according to the CASS
employee handbook. The CASS employee handbook provides a telephone number for employees to call if
they experience sexual harassment or assault. Plaintiff reported the assault to her supervisors, first to
Gilmore, and then to Herbert, who then notified Culpepper.
46 Exhibit 57.
47 Id.


                                                   6
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 7 of 44




Five days later, after receiving no response, on June 11, 2018 Plaintiff emailed Freda

Herbert, another CASS supervisor, to report the sexual assault.48 In the email, Plaintiff

wrote, “[h]ello Mrs Herbert I would like to speak with you concerning a incident I feel was

inappropriate concerning a supervisor if it’s possible to meet with you soon I would

appreciate that thank you for your time.”49 Herbert confirmed she received the email.

        Plaintiff met with Herbert and Gilmore on June 11, 2018.50 In the meeting, Plaintiff

recounted what happened between her and Assad on June 5, 2018. In response to

Herbert’s request, Plaintiff completed a CASS incident report during the meeting.51 While

Plaintiff was with Herbert and Gilmore, Herbert telephoned Culpepper to alert him to the

situation.52 Plaintiff’s incident report details the encounter:

        Tuesday June 5, 2018 @ 2:20 pm I was sitting in transitional living [Plaintiff’s work
        post] with Doucette waiting for relief from Ahmad [Assad] (supervisor) so we can
        go to our team meeting. When Mr. Ahmad arrived on site he touched me on my
        left thigh in the inside and said whats up muscles. I was in shock. He walked to the
        bathroom and came back and then he said your cheating on me huh? I said what
        are you f------ talking about he laughed and winked and said I was just kidding and
        I said no you weren’t. I got up and walked to the meeting. Office Doucette said I
        look uneasy are you ok I hold him I was very [illegible] what just happened and he
        said tell Freda [Herbert].”53

        After Plaintiff wrote her incident report for CASS, and while Plaintiff was still in

the room, Herbert called Lieutenant Raymond Wissing, a VA police officer. Herbert put

Plaintiff on the telephone with him.54 During Plaintiff’s telephone conversation with

Lieutenant Wissing, he said there was video surveillance in the area where Plaintiff was

assaulted and that he would review the video. Plaintiff told him she hoped the incident


48 Exhibit 16.
49 Id.
50 Plaintiff’s Testimony.
51 Exhibit 33.
52 Plaintiff’s Testimony.
53 Exhibit 33.
54 Plaintiff’s Testimony; Wissing’s Deposition, R. Doc. 132 at 4.


                                                      7
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 8 of 44




was caught on camera.55 Lieutenant Wissing then asked Plaintiff to fill out an incident

report for the VA.56 Plaintiff filled out the report but never received a copy.57 Lieutenant

Wissing could not locate a copy of Plaintiff’s written statement.58 Lieutenant Wissing had

a closed-door meeting with Assad as part of his investigation. Lieutenant Wissing wrote

his own report in which he noted Plaintiff’s experience constituted abusive sexual contact

and intimate touching.59 After meeting with Plaintiff and with Assad, Lieutenant Wissing

found Plaintiff’s report of the assault credible.60 The VA did not hire Assad as a police

officer.61

        After Plaintiff reported the sexual assault to Herbert, Ules LaBeaud, CASS’ site

supervisor, sent an email dated June 11, 2018, to all female officers regarding a mandatory

meeting to be held on June 12, 2018.62 The email heading said, “Mandatory Meeting,” and

the email stated, “[p]lease be advised that all female officers need to attend a meeting on

6/12/18 Wednesday at 3pm, no excuses everyone needs to attend. All supervisors need to

report to work for 2pm to relieve the officers to attend the meeting.”63 The meeting

actually occurred on June 13, 2013, two days after Plaintiff reported the sexual assault to

Herbert.64 Plaintiff planned to attend the meeting, but Herbert asked Plaintiff to cover for

another female officer and said it was not necessary for Plaintiff to attend.65 Even though

Herbert told Plaintiff no names would be used, Plaintiff believed her coworkers knew that



55 Plaintiff’s Testimony.
56 Id.; R. Doc. 132, Wissing’s Deposition at 5.
57 Plaintiff’s Testimony.
58 Wissing’s Deposition, R. Doc. 132 at 5.
59 Exhibit 75; Wissing’s Deposition, R. Doc. 132 at 5.
60 Wissing’s Deposition, R. Doc. 132 at 7.
61 Plaintiff’s Testimony; Washington’s Deposition, R. Doc. 130 at 5; Wissing Deposition, R. Doc. 132 at 10.
62 Exhibit 24.
63 Id.
64 Exhibit 47 is an email changing the date of the meeting from June 12, 2018, to June 13, 2018.
65 Plaintiff’s Testimony.


                                                     8
     Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 9 of 44




she was the person who had reported a sexual assault.66 Because she did not attend the

meeting, Plaintiff felt isolated and ostracized. At the meeting, Herbert instructed CASS

security guards not to report incidents of sexual assault to the VA and that, if they did, she

would find out about it.67

       Both parties agree Assad was terminated from employment with CASS shortly after

Plaintiff’s report of the incident to Herbert.68 There is a disagreement as to whether Assad

was fired on June 11 or 12, 2018, but the difference is not material. A letter of termination

dated June 12, 2018 was sent to Assad.69 Plaintiff did not see Assad after his

termination.70 After the sexual assault, Plaintiff feared Assad would retaliate against her

for reporting the incident, for causing his termination from CASS, and for causing him

not to be hired as a VA police officer.71 Plaintiff feared she would encounter Assad while

she was on duty at the VA because Assad is a veteran and often went to the VA for doctors’

appointments.72

       Plaintiff generally was upset and uncomfortable after the sexual assault.73

Following the sexual assault, she often cried at work.74 LaBeaud was aware of Plaintiff’s

distress, as he was informed by Washington that she had seen Plaintiff crying while

Plaintiff was on duty at the VA.75 During a discussion between Plaintiff, LaBeaud, and

Washington at the TLR a day after the assault, LaBeaud told Plaintiff she would not have




66 Id.
67 Thompson’s Testimony.
68 R. Doc. 117 at 3; R. Doc. 119 at 7.
69 Exhibit 64.
70 Plaintiff’s Testimony.
71 Id.
72 Id.
73 Jackson’s Deposition, R. Doc. 131 at 2, 4.
74 Plaintiff’s Testimony.
75 LaBeaud’s Testimony; Washington’s Deposition, R. Doc. 130 at 2.


                                                   9
       Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 10 of 44




to work night shifts and her work location would not be changed to a more remote post

due to the sexual assault and Plaintiff’s fear Assad might retaliate against her.76

III.    Plaintiff’s Work Schedule and Location Changes.

        A.      Plaintiff’s Schedule and Duty Posts Until Shortly After her Report
                of the Sexual Assault.

        LaBeaud, as site supervisor, prepared the schedules for the security guards. The

schedules were reviewed and approved by Herbert and Culpepper, and all three

employees frequently discussed scheduling of employees. Plaintiff’s shifts, from the time

she was hired at the end of March 2018 until late June 2018, were for the most part during

the daytime at the TLR.77 Plaintiff occasionally worked the daytime shift at the Staff

Parking or Patient Parking posts.78 Plaintiff’s schedules from April 2018 reflect that

Plaintiff worked only day shifts at the TLR during the weeks of April 1-7 and April 8-14.79

Plaintiff worked day shifts at the TLR the week of April 15-21, with the exception of one

night shift on April 19, 2018, at the TLR.80 Plaintiff continued to work day shifts at the

TLR throughout the month of May 2018 and up until June 17, 2018.81 The parties

stipulated Plaintiff voluntarily worked three overnight shifts in the month of April 2018,

on April 19, 22, and 26, prior to Plaintiff being sexually assaulted.82 Plaintiff agreed to

cover these overnight shifts for other employees because her husband was in town to care

for their children on those days.83 All of Plaintiff’s other shifts during this time were

scheduled during the daytime or ending before midnight.



76 Plaintiff’s Testimony; Washington’s Deposition, R. Doc. 130 at 2, 4.
77 Exhibit 3.
78 Exhibit 101A.
79 Exhibit 3.
80 Id.
81 Id.
82 R. Doc. 127. The parties also stipulated Plaintiff did not work overnight on June 26, 2018.
83 Plaintiff’s Testimony.


                                                     10
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 11 of 44




     On June 6, 2018 at 5:51 p.m., LaBeaud sent an email to all CASS officers.84 The email

states, “the schedule will now be 12hr shifts working starting on Sunday June 17, 2018

and this will be your schedule for the remainder of the year.”85 Plaintiff’s schedule was

sent to her in an email sent on June 6, 2018 at 6:46 p.m. Plaintiff’s schedule reflected she

was to work the day shift from 7:00 a.m. to 7 p.m., on June 17, 18, and 19, from 7:00 a.m.

to 1:00 p.m. on June 20, and she was off on June 21, 22, and 23.86 This schedule reflected

day shifts at TLR, a continuation of Plaintiff’s regular work schedule as to hours and

location. Plaintiff was told and believed this would be her schedule for the remainder of

the year 2018.87

        B.      Plaintiff’s Schedule and Duty Posts After her Report of Sexual
                Assault.

        On June 17, 2018 at 4:19 p.m., LaBeaud sent all employees a revised schedule for

the week for June 17 to 23, 2018.88 In this email, LaBeaud writes, “[p]lease look at the

schedule to make sure to see if any changes were made that effected your schedule.”89 The

schedule shows that Plaintiff’s schedule had changed and she was to work an overnight

shift, from 7 p.m. to 7 a.m., on Thursday, June 21, 2018 at the TLR.90 Plaintiff had gone

from being off on June 21 to working an overnight shift on that day. It is unclear whether

Plaintiff worked this shift. Plaintiff does not recall working any overnight shifts during

June 2018.91 Defendant presented a schedule showing that Plaintiff worked overnight

shifts at the TLR on June 21 and 28, 2018,92 and produced a handwritten sign in sheet


84 Exhibit 41; Plaintiff’s Testimony.
85 Exhibit 41.
86 Exhibits 42-43; Plaintiff’s Testimony.
87 Plaintiff’s Testimony.
88 Exhibit 48.
89 Id.
90 Id.
91 Plaintiff’s Testimony.
92 Exhibits 101A; 104.


                                            11
     Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 12 of 44




that appears to show Plaintiff signed in to work her shift from 7:00 p.m. to 7:00 a.m. on

June 21, 2018 and June 28, 2018.93 Plaintiff verified her signature on the time sheet but

did not think she had written the time entries. Security guards at CASS do not clock in

and they do not always enter the time they started or ended each shift. CASS did not prove

Plaintiff worked two overnight shifts after the sexual assault.

        Plaintiff did not receive a schedule by email for the week of June 24 to 30, 2018.94

On June 26, 2018 at 2:01 p.m., LaBeaud sent an email to CASS employees stating “[o]n

Wednesday July 4th we will be working a holiday schedule and everyone that is schedule

to work that day is expected to be at work at their scheduled time. No vacation or

requested days off will be granted at this time.”95 There was no mention of Essence

Festival in the email or in any oral statement to employees by supervisors.96 On June 28,

2018 at 12:35 p.m., Herbert sent an email to all CASS officers with their schedules for the

week of July 1, 2018 to July 7, 2018.97 Plaintiff was scheduled to work her regular daytime

schedule at the TLR. On June 29, 2018, Plaintiff received a revised schedule for the week

of July 1, 2018 to July 7, 2018.98 This schedule showed Plaintiff was scheduled to work an

overnight shift from 7:00 p.m. to 7:00 a.m. on July 5, 2018 at the TLR.99

        Plaintiff sent an email to LaBeaud informing him she was not able to work the

overnight shift on July 5 because her husband was scheduled to leave that day,100 and she




93 Exhibit 104.
94 Plaintiff’s Testimony.
95 Exhibit 8; Plaintiff’s Testimony.
96 Id.
97 Exhibit 13; Plaintiff’s Testimony.
98 Exhibit 11.
99 Id.; Plaintiff’s Testimony.
100 Exhibit 21; Exhibit 36 containing Plaintiff’s husband’s orders to board the Liberty Grace vessel on July

7, 2018. Plaintiff explained that at times the vessel is not ready to leave on the exact date previously expected
for several reasons.

                                                       12
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 13 of 44




did not have overnight childcare.101 Plaintiff’s email to LaBeaud stated, “I need you to call

me because the 5th I can’t work my sons father goes back to work on the 5th and nobody

won’t be in town yet to watch him I can’t do it.”102 Plaintiff did not receive a response from

LaBeaud. LaBeaud forwarded Plaintiff’s email to Herbert, telling Herbert “Mrs. Dowdell

[Plaintiff] sent this and I already told here (sic) that the schedule is already done and she

can fill out a switch request with someone but the schedule is not changing.”103

        On July 5, 2018, Plaintiff “called off” her overnight shift by calling her shift

supervisor, Robert Body, more than four hours prior to the time it was to begin, per CASS

handbook policy.104 At CASS, a “call off” occurs when an employee calls his or her

supervisor at least four hours prior to a shift and is then excused from working that shift,

as opposed to a “no show,” which occurs when an employee fails to communicate with his

or her supervisor and fails to appear for a shift.

        CASS’ handbook covers the company’s attendance policy.105 On page 6 of the

handbook, under the heading “Attendance & Punctuality,” the handbook states:

        “If you are unable to report to work on time for any reason, it’s your responsibility
        to insure you notify your supervisor a minimum of four (4) hours in advance.
        Texting or asking another employee, a friend, or relative to give this notification is
        not considered proper, except under emergency circumstances. If an employee is
        tardy, or leaves work early, a report will be sent to the Director of Operations at the
        corporate office.”106

Further, under the heading “NO CALL/NO SHOW,” the handbook states:

        “Punctuality and reliable attendance are essential to operations where employees
        relieve outgoing employees. Tardiness and no call/no shows are detrimental to
        operations, and may result in forced overtime for other employees. Employees
        failing to meet attendance standards are subject to the following corrective actions

101 Exhibit 21; Plaintiff’s Testimony.
102 Exhibit 21.
103 Id.
104 Exhibit 1; Plaintiff’s Testimony.
105 Exhibit 1.
106 Id. at 6.


                                              13
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 14 of 44




         – Employees without a previously write-up will be placed on “Final Warning”,
         employees with a previous write-up will be terminated.”107

The policy outlined in the handbook does not specify when call-offs will not be

accepted.108 It also does not require an employee to find his or her own replacement to

cover a shift if an employee calls off.109 The CASS handbook requires CASS employees to

notify their supervisors a minimum of four hours in advance of calling off.110 The

handbook further states that texting or asking another employee, friend, or relative to give

notification is not considered proper, except under emergency circumstances.111 The

policy does not prohibit using email to call off a shift. The handbook also states that CASS

may change or depart from any policy at any time at its sole discretion.112 Plaintiff followed

the handbook by calling her supervisor more than four hours in advance of missing her

shift on July 5, 2018.

         On July 6, 2018, Plaintiff received an email from Herbert containing a second

revised schedule for the week of July 1 to 7.113 This schedule showed Plaintiff called off on

July 5, 2018.114 The schedule contained a second overnight shift for Plaintiff that week on

July 7, 2018 at the TLR. In the email, Herbert stated “[n]o call off will be accepted due to

lack of manpower.”115 LaBeaud sent an email to CASS employees on July 7, 2018 at 6:49

p.m. stating, “[p]lease be advised that the message from the corporate office and Mrs.

Herbert is the schedule is set to meet the needs of the clients and it will remain as it is.”116



107 Id.
108  Exhibit 1; Plaintiff’s Testimony.
109 Id.
110 Id.
111 Id.
112 Id.
113 Exhibit 27.
114 Id.; Plaintiff’s Testimony.
115 Exhibit 5.
116 Exhibit 4.


                                              14
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 15 of 44




        Plaintiff was not comfortable working overnight shifts at the VA after the sexual

assault, and emailed Herbert to let Herbert know that she would be unable to work the

newly assigned overnight shift.117 Plaintiff’s email stated “[b]ecause of this situation I

asked not to be put on overnight to other supervisors alone and the expressed that to you.

You continue to put me in a situation that is unsafe for me. I will not be coming in tonight

due to the situation at hand I called in 6 hours before my shift both days and I also

expressed I wasn’t able to work the shift yesterday last week. Yesterday would have been

overtime for me as well.”118 Herbert responded, “I am unwear (sic) of your situation. As

for the schedule, the schedule is made to fit the needs of the client, no one have any special

privileges regarding the schedule. As you know, the schedule can change at any time. This

doesn’t base on what’s fair or not.”119 Plaintiff called her shift supervisor, Robert Body,

two times about six hours before her scheduled shift began on July 7, 2018 began. Plaintiff

also text messaged and emailed Body to notify him that she had called him.120 Plaintiff’s

email to Body, sent on July 7, 2018 at 1:27 p.m. stated, “[h]ello this is Nigil Dowdell

informing you that I will be unable to come in tonight due to personal reasons thank you

I have also called twice and sent out a text message.”121 Body later emailed Plaintiff.122 In

an email sent on July 7, 2018 at 3:22 p.m., Body stated, “[g]ood Afternoon Ofc.

Dowdell…!!! I apologize for the technical difficulties with my phone. As I instructed you

Thursday, Sup. Herbert isn’t accepting any call offs due to lack of manpower. You are still

responsible for reporting for duty at the time you are scheduled.”123


117 Exhibit 5.
118 Plaintiff’s Testimony; Exhibit 5.
119 Exhibit 5.
120 Exhibit 18; Plaintiff’s Testimony.
121 Exhibit 18.
122 Exhibit 6.
123 Id.


                                             15
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 16 of 44




        On July 7, 2020, Plaintiff and other security officers received schedules from

LaBeaud via email for the week of July 8, 2018 to July 13, 2018, with LaBeaud noting

“there has been some changes.”124 Plaintiff normally worked at the TLR post during the

day.125 The new schedule placed Plaintiff on all overnight shifts on July 8, July 9, July 10,

and July 11, 2018 and relocated her post to the Central Energy Plant (“CEP”).126 It is clear

from examination of LaBeaud’s email that he swapped Plaintiff’s schedule and duty post

with what had previously been assigned to a security officer by the name of High. The CEP

is a more remote location than the TLR.127 The CEP is near a loading dock where trucks

enter and leave. The window in the room where the guards sit is a small, long rectangle

that makes it difficult for the guard to see people approaching from the left or right of the

guard station. This increased Plaintiff’s unease about working at this more remote

location because she was concerned that Assad would attempt to retaliate against her.

Washington confirmed there were no security cameras at CEP and that LaBeaud was

aware of this.128

        CASS presented evidence to attempt to show Plaintiff did not appear to work her

shift on July 5, 2018, because she instead attended Essence Festival. On July 5, 2018 at

11:34 p.m., Plaintiff’s husband tagged photos and a video of Plaintiff on Facebook and

tagged her location at Club 7140.129 Plaintiff testified her husband often tags her in photos

as a way to connect with her, as he is away from home the majority of the year.130 Plaintiff

posted photos and video of herself to her Facebook account on July 5, 2018 with the


124 Exhibit 9.
125 Plaintiff’s Testimony.
126 Exhibit 9; Plaintiff’s Testimony.
127 Plaintiff’s Testimony.
128 Washington’s Deposition, R. Doc. 130 at 2.
129 Exhibit 105.
130 Plaintiff’s Testimony.


                                                 16
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 17 of 44




caption “Essence 2018.”131 Plaintiff has never attended Essence Festival because of her

budgetary constraints. She posted the photograph with the caption because it was the

week of Essence Festival.132 The Court finds Plaintiff’s testimony credible. CASS did not

prove Plaintiff called off from work on July 5, 2018 to attend Essence Festival or to visit

Club 7140.

IV.      Plaintiff’s Termination.

         On July 7, 2020, Plaintiff received an email from LaBeaud stating “[i]f you are

unable to work the schedule assigned to you then you may be placed on a part time

status.”133 The email also informed Plaintiff that Herbert wished to meet with her on July

9, 2018 at 10 a.m.134 Both parties agree Plaintiff met with Herbert and LaBeaud on July

9, 2018, in the CASS conference room.135 At the meeting on July 9, 2018 between Plaintiff,

LaBeaud, and Herbert, Herbert asked Plaintiff why she had not come in for her shifts on

July 5.136 Plaintiff responded she had called her shift supervisor to call off on that date.

Herbert called the shift supervisor and confirmed Plaintiff had called in.137 Tensions in

the meeting escalated. Herbert told Plaintiff to turn in her uniforms.138 LaBeaud testified

this was tantamount to a termination because employees cannot work without a uniform.

         Following this meeting, Herbert emailed Culpepper. In her email, Herbert

reported:

         “On Monday July 9, 2018 at approximately 0950am. Ms. Dowdell arrived in the
         conference room. I was sitting at the tabling reading the handbook, Mr. LaBeaud
         arrived in the conference room at 0957am. I asks Ms. Dowdell why she didn’t show

131 Exhibit 105.
132 Plaintiff’s Testimony.
133 Exhibit 20.
134 Id.
135 R. Doc. 117 at 5; R. Doc. 119 at 13.
136 Plaintiff’s Testimony.
137 Id.
138 Id.; Exhibit 23.


                                            17
Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 18 of 44




 up for work Thursday July 5, 2018. Saturday July 7, 2018, and Sunday July 8, 2018.
 She stated that she sent a email to Mr. LaBeaud on Friday June 29, 2018 that she
 will not be able to come in for work because her husband left and she had no one
 to watch her kids. I ask her what respond did she receive from Mr. LaBeaud, she
 stated that he informed her that the schedule was already made, she also stated
 that he told her she can find someone to switch with. after Ms. Dowdell made her
 statement about why she didn’t report to duty on Thursday July 5, 2018. I ask start
 to ask her about Saturday July 7, 2017 why she didn’t report to work. before I can
 get a chance to finished my stated, she rudely interrupt me and continue on to talk
 over me, I stated to Ms. Dowdell we are done talking about Thursday let’s move on
 to Saturday, Ms. Dwodell stated to me by saying NO I MA NOT DONE TALKING!!
 In an aggressive manner, I stated to Ms. Dowdell that she will not speak too me
 that way I am her manager and you will respect me, Ms. Dowdell continue to talk
 over me. I ask Ms. Dowdell again why she did not report to work on Saturday July
 7, 2018 for 7p to 7am at the Foyer. Once she calm down. She stated that she called
 Supervisor Body and he didn’t not answer the phone she also stated she try
 contacting supervisor Body three times and there was no answer, I ask Ms. Dowdell
 why she didn’t contact Mr. LaBeaud if she couldn’t reach the supervisor on duty
 because Mr. Labeaud was already at work on Saturday July 7, 2018. There was no
 answer form Ms. Dowdell I ask her again still no answer, then she stated that she
 text supervisor Body to informed him the she was not coming to work.
 Approximately at 1002am I called supervisor Body, I ask him did he received a call
 from Ms. Dowdell, he state that he received a text message from her. I ask him did
 Ms. Dowdell give him a reason why she was trying to call off, he stated NO. I
 informed Ms. Dowdell in the employee handbook at page 12. It states texting or
 asking another employee, a friend, or relative to give this notification is not
 acceptable, I explain this too Ms. Dowdell. I had two witness Mr. LaBeaud and
 Officer Body. Once I explain to Ms. Dowdell the policy and procedures. Ms.
 Dowdell mage negative statement towards me, stating that I don’t held the
 supervisor accountable that’s what the problem is. I stated too Ms. Dowdell you
 will not talk to me in that manner I am trying to help you. At this point the situation
 escalated. I state to Ms. Dwodell she will be removed off the schedule. She started
 to get even more upset she started to raise her voice even more. I ask Ms. Dowdell
 to leave. Ms. Dowdell jumped up and start walking towards the door, she open the
 conference room door so hard that the back of the door hit the wall, then she turn
 back around and starting to charging towards me. At this time I ask Ms. Dowdell
 to leave.

 The schedule constantly changes everyday due to lack of manpower. Last month
 Ms. Dowdell was schedule to work overnight at the TLR-Transitional Living which
 is her regular post. Its been many of times Ms. Dowdell was place on the schedule
 to work overnight and she never complain. Ms. Dowdell is not the only office who
 was place on the schedule to work extra shifts. Because of the lack of manpower we
 have to make sure all shifts was covered. This was not retaliation against Mrs.
 Dowdell or anyone else.



                                       18
        Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 19 of 44




           As for the situation with the issue concerning Ahmad Assad, that issue was
           resolved by VA police last month. Myself or any of the other officers hasn’t seen
           Ahmad Assad since he was terminated.”139

Herbert told Plaintiff she would be “removed off the schedule” during the meeting.

Herbert did not include in her email any mention of Plaintiff quitting her employment

with CASS.

           Additionally, LaBeaud sent an email to Culpepper after the meeting saying:

           “On Monday July 9,2018 at approximately 9:57am Mrs Herbert had a meeting with
           Mrs. Nigil Dowdell about her No call – No show status on 3 separate occasions.
           Mrs Herbert started off by asking Mrs Dowdell about Thursday July 5,2018 and
           why didn’t she come to work when she was schedule and told by Mr. LaBeaud and
           Mr. Body that because of manpower no call offs would be accepted and she would
           have to work her scheduled shift. Mrs Dowdell explained that she had told me on
           June29.2018 that she could not work because of a babysitter issue and that her
           mother would not return back until July 13,2018. Mrs Herbert said ok well why
           didn’t you report to work on Saturday and she was trying to still explain about
           Thursday and how I didn’t pass on the whole message. Mrs Herbert told her that
           she was done with Thursday and we are now talking about Saturday and Mrs
           Dowdell then said no we not done talking about Thursday in a loud voice and Mrs
           Herbert responded by saying that she was the manager and she needs to talk to her
           with respect and Mrs Dowdell said you not letting me finish in a loud voice so you
           not respecting me . Mrs Herbert said against we are done with Thursday and we
           are moving on to Saturday. Mrs Herbert asked her who she spoke to when she tried
           to call off and she said she spoke Body. Mrs Herbert Call Officer Body on the phone
           and I did and Mrs Herbert asked him did he speak to Mrs Dowdell about Saturday
           and he said no she texted me and I was having some technical difficulties with this
           pohone so if she called he didn’t get the calls but after he sent her a response to her
           text letting her know that because of manpower no call offs would be accepted
           again and that she would be expected to work her scheduled shift. Mrs. Herbert
           told Mrs Dowdell that texting was not acceptable per of the Handbook and
           company policy. Mrs Dowdell said that she tried calling Mr Body 3 times and he
           didn’t answer so that’s why she sent the text. Mrs Herbert asked her why she did
           not Mr LaBeaud since she could”t (sic) get in touch with Mr Body and she gave no
           response. Mrs Herbert again asked so why didn’t you call someone else if she
           couldn’t get in touch with Mr Body and she answered her again in a loud voice that
           I called him 3 times and if he got the text then he must got the phone calls but was
           pushing me to voicemail and that the Supervisors are not held accountable and
           Mrs Herbert responded by saying I do hold them accountable and that is why he is
           on the phone and answering the questions I’m asking. Mrs Dowdell again was very
           loud and said that already knew about her situation with Mr Ahmad and that she

139   Exhibit 88.

                                                 19
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 20 of 44




       was fearful of working in that area by herself. Mrs Herbert told her that she was
       scheduled at TLR on Thursday and she has worked that post overnight on the past
       scheduled and it wasn’t a problem then and on Saturday you were scheduled in the
       Foyer so what was the problem because she stated in an email that she sent the
       reasons were different. Mrs Dowdell said that was not true and that we were aware
       of her situation and Mrs. Herbert told her that she was responsible for working out
       her own personal problems and that was not our responsibility. Mrs Herbert told
       her that she was done discussing the situation and that she was dismissed. Mrs
       Dowdell got up and said oh well in a loud voice and grabbed the door and swung it
       open all hard and it slammed up against the wall and then Mrs Herbert got up and
       told her to turn in her uniforms and she turns around as if she was coming at Mrs
       Herbert and then said that she was the reason why everything is happening to
       everyone around here and turned around and left.”140

LaBeaud quoted Plaintiff as saying that Herbert already knew about her situation with

Assad and that Plaintiff was fearful of working along in the CEP. LaBeaud quoted Herbert

as telling the Plaintiff “she was responsible for working out her own personal problems”

and that it was not CASS’ responsibility. LaBeaud also quoted Herbert as telling the

Plaintiff “to turn in her uniforms,” which he said was tantamount to a dismissal. LaBeaud,

like Herbert, did not include in his email any mention of Plaintiff quitting her

employment with CASS.

       At trial, Herbert testified that Plaintiff quit, and CASS did not terminate her.

Plaintiff testified she did not quit and that, instead, she was terminated by CASS.

Plaintiff’s employment with CASS was terminated by her employer.

V.     Reports of Sexual Harassment by Other CASS Employees.

       Thompson was hired by CASS as a security guard.141 Assad was Thompson’s

supervisor. Assad made Thompson uncomfortable because he was unprofessional, often

talking about his sex life in her presence.142 Thompson had multiple interactions with

Assad that made her uncomfortable, among them incidents during which he rubbed his


140 Exhibit 23.
141 Thompson’s Testimony.
142 Id.


                                           20
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 21 of 44




private parts against [her], touched her thigh, talked about his sex life with his girlfriend,

and talked about his being uncircumcised.143 These incidents happened over a three to

four month period.144 Thompson reported these incidents to Gilmore and LaBeaud

around March 2018. After Thompson reported these incidents to LaBeaud, he called

Herbert.145 Thompson met with Herbert, reported what happened, and wrote a statement.

Thompson was not given a copy of the statement. Herbert then called Culpepper. Herbert

asked Thompson to step outside while Herbert spoke to Culpepper. When Thompson

returned to the room, Herbert said she would do an investigation. That was the last

Thompson heard of the matter. Assad continued to work at CASS. No investigation was

made, and no action was taken by CASS to prevent further sexual harassment by Assad.

        Thompson testified her roommate at the time, Jasmine Patton, experienced

similar incidents with Assad, such as Assad telling Patton that he was uncircumcised.146

Thompson also testified that Cheryl Cauley, another CASS employee, had similar

experiences with Assad. Neither of these employees testified at the trial. Herbert admitted

that Thompson reported to her that Patton had complained of inappropriate comments

by Assad. Herbert testified she met with Patton and Patton reported having a

conversation with Assad about circumcision. Herbert did not meet with Assad about this

incident or do any other investigation.

        Thompson was still employed by CASS in June 2018 when Plaintiff was assaulted

by Assad. Thompson saw Plaintiff leaving a meeting, crying, and asked her what was

wrong. Plaintiff told Thompson about her interaction with Assad, to which Thompson


143 Id.
144 Id.
145 Id. Herbert denied these incidents were reported to her but the Court does not find her testimony to be

credible.
146 Thompson’s Testimony.


                                                    21
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 22 of 44




responded that, if CASS had fired Assad the first time she reported him, this would not

have happened.147

        When Plaintiff made her oral report of the assault to Lieutenant Wissing, Plaintiff

mentioned that Assad had sexually harassed or assaulted other female employees at

CASS.148 This information had not previously been reported by CASS to the VA,149 even

though Thompson reported these incidents to Herbert in March 2018, two months prior

to Assad’s assault on Plaintiff. Thompson told Lieutenant Jones of the VA that she had

reported sexual harassment by Assad to Herbert but that nothing had happened.

Lieutenant Jones and Lieutenant Wissing asked Thompson to meet with them as part of

their investigation into Plaintiff’s complaint.150 Thompson told Lieutenant Wissing that

Assad had talked to her about other people having sex and also about his uncircumcised

penis, and that he made similar remarks to another female officer, Patton.151 Lieutenant

Wissing was “pretty sure that we did talk to Ms. Freda [Herbert] about that report

[Thompson’s report] as well as…Patton.”152 Lieutenant Wissing also spoke to another

CASS supervisor, Paul Mitchell. Mitchell told Lieutenant Wissing the incidents reported

by Thompson had been reported to him initially, and he had spoken to Herbert about

them. Lieutenant Wissing testified that Mitchell said Herbert told him that “it was taken

care of.”153 In Lieutenant Wissing’s report, he said, “I spoke with Herbert about the

incident, she stated the guards who made any accusations against Mubarak [Assad]

recanted their statements and saw no wrongdoing. Herbert stated this was an internal


147 Id.
148 Wissing’s Deposition, R. Doc. 132 at 6.
149 Id.
150 Id.
151 Id.
152 Id.
153 Id.


                                              22
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 23 of 44




matter to the company so she did not report these incidents to the VA Police to

investigate.”154 In his deposition, Lieutenant Wissing confirmed this portion of his report

was correct.155 Herbert testified at trial the “guards who made any accusations against

Mubarak” were Thompson and Patton. Culpepper testified that he knew of Thompson’s

conversation with Assad about circumcision.

                                   CONCLUSIONS OF LAW

VI.     Title VII.

        42 U.S.C.A. § 2000e (“Title VII”) of the Civil Rights Act prohibits an employer from

discriminating against any individual “with respect to compensation, terms, conditions,

or privileges of employment, because of an individual’s race, color, religion, sex, or

national origin.”156 Prior to filing a civil action under Title VII, a complainant must timely

file a charge with the Equal Employment Opportunity Commission (“EEOC”), or with a

state or local agency with authority to grant or seek relief from the alleged unlawful

employment practice.157 The Court already determined that Plaintiff exhausted her

administrative remedies with regards to her sexual harassment hostile work environment

and retaliation claims.158

        A.      Plaintiff Has Proven Her Sexual Harassment Hostile Work
                Environment Claim.
        Sexual harassment is a form of sex discrimination under Title VII.159 The Supreme

Court has recognized two forms of sexual harassment claims under Title VII: (1) quid pro




154 Exhibit 75, Culpepper 544.
155 Wissing Deposition, R. Doc. 132 at 8.
156 42 U.S.C.A. § 2000e(a)(1).
157 42 U.S.C.A. § 2000e-5.
158 R. Doc. 88.
159 Gaudet v. City of Kenner, 2012 WL 1995295 at *2 (E.D. La. June 4, 2012).


                                                   23
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 24 of 44




quo claims, and (2) claims in which bothersome attention or sexual remarks create a

hostile work environment.160 This case involves the latter.

        In order to prove a case for sexual harassment hostile work environment under

Title VII, a plaintiff must show: (1) membership in a protected group; (2) unwelcome

sexual harassment; (3) harassment complained of is based on sex; (4) harassment

complained of affected a term, condition, or privilege of employment; and (5) the

employer knew or should have known of the harassment and failed to take prompt

remedial action.161

        The first three elements are plainly met. Plaintiff is a woman. Sex is a protected

class under Title VII.162 Plaintiff’s genitals were inappropriately touched by a person of

another gender, which was unwelcome sexual harassment based on sex. Plaintiff also

must prove the fourth and fifth elements – harassment was severe or pervasive such that

it altered a term, condition, or privilege of Plaintiff’s employment with CASS and CASS

knew or should have known of the sexual harassment and failed to act.

        For harassment to be severe or pervasive, the harassment complained of must

affect a term, condition, or privilege of employment. “For sexual harassment to be

actionable under Title VII, it must be sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment.”163

“[T]he test—whether the harassment is severe or pervasive—is stated in the disjunctive.

An egregious, yet isolated, incident can alter the terms, conditions, or privileges of



160 Faragher v. City of Boca Raton, 118 S. Ct. 2275 (1998); Burlington Indus. v. Ellerth, 118 S. Ct. 2257
(1998).
161 Williams-Boldware v. Denton County, Tex., 741 F.3d 365 (5th Cir. 2014), citing Hernandez v. Yellow

Transp., Inc., 670 F.3d 644, 651 (5th Cir. 2012).
162 42 U.S.C. 2001(e) et seq.
163 Harvill v. Westward Communications, L.L.C., 433 F.3d 428, 434 (5th Cir. 2005) (emphasis added).


                                                  24
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 25 of 44




employment and satisfy the fourth element necessary to constitute a hostile work

environment.”164 The Fifth Circuit uses an objective “reasonable person” standard to

evaluate severity and pervasiveness.165 “[A] sexually objectionable environment must be

both objectively and subjectively offensive, one that a reasonable person would find

hostile or abusive, and one that the victim in fact did perceive to be so.”166 In determining

whether a work environment meets this standard, the court considers the totality of the

circumstances, “including frequency of the discriminatory conduct, its severity, whether

it is physically threatening or humiliating, or a mere offensive utterance, and whether it

unreasonably interferes with an employee’s work performance.”167

        Plaintiff experienced a single incidence of sexual assault; as a result, the conduct

was not pervasive. Nevertheless, to meet the fourth element the conduct complained of

may be severe or pervasive. “An egregious, yet isolated, incident can alter the terms,

conditions, or privileges of employment and satisfy the fourth element necessary to

constitute a hostile work environment.”168 In determining a motion for summary

judgment, the court in Brandon v. Woodspring Suites Shreveport-Bossier City L.L.C.,

found a single instance of sexual harassment, in which the aggressor told the plaintiff to

look at what she was doing to him and showing his penis to her, constituted severe

harassment.169 The Fifth Circuit in Harvill v. West Communications, L.L.C.,

acknowledged “direct contact with an intimate body part constitutes one of the most




164 Lauderdale v. Texas Dept. of Criminal Justice, Institutional Div., 512 F.3d 157, 163 (5th Cir. 2007).
165 Acosta v. Boudreau & Thibodeau’s Cajun Cookin’ Inc., 2017 WL 3521595 at 3 (E.D. La. Aug. 16, 2017).
166 Faragher v. City of Boca Raton, 118 S. Ct. 2275, 2283 (1998).
167 Id.
168 Lauderdale v. Texas Dept. of Criminal Justice, Institutional Div., 512 F.3d 157, 163 (5th Cir. 2007)

(citing Harvill v. Westward Commc’ns, LLC, 433 F.3d 428, 434-35 (5th Cir. 2005).
169 Brandon v. Woodspring Suites Shreveport-Bossier City L.L.C., 2020 WL 1862148 at *3-4 (W.D. La.

April 13, 2020).

                                                   25
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 26 of 44




severe forms of sexual harassment.”170 In that case, plaintiff testified that a co-worker

grabbed her and kissed her on the cheek and touched her breasts and buttocks numerous

times.171 The court found “the deliberate and unwanted touching of [plaintiff’s] intimate

body parts can constitute severe sexual harassment.”172 In this case, Assad touched

Plaintiff’s upper thigh and vagina, through her clothing, which is direct contact with an

intimate body part.

       The Court considers whether Assad’s conduct was severe under the reasonable

person standard. Plaintiff testified Assad approached her at work, put his hand between

her legs, and groped her inner thigh and her vagina, through her clothing.173 A reasonable

person could consider this behavior to be severe. Plaintiff’s testimony showed that she

subjectively found Assad’s conduct to be humiliating and upsetting. Plaintiff testified she

was offended by the touching and that she had never before been in the situation where

she was inappropriately touched by a co-worker.174 Plaintiff’s family and co-workers

clearly could see that she was upset immediately after the assault and for months

afterward. The sexual harassment in this case was severe under both objective and

subjective standards. The conduct affected a term or condition of Plaintiff’s employment.

       The fifth element of a hostile work environment claim is whether the employer

knew or should have known of the harassment but failed to take prompt remedial action.

In order to take prompt remedial action, “[a]n employer should promptly take all

necessary steps to investigate and correct any harassment, including warnings and



170 Harvill v. Westward Communications, L.L.C., 433 F.3d 428 (5th Cir. 2005) (quoting Worth v. Tyler,
276 F.3d 249, 268 (7th Cir. 2001).
171 Harvill v. Westward Communications, L.L.C., 433 F.3d 428 (5th Cir. 2005).
172 Id.
173 Plaintiff’s Testimony.
174 Id.


                                                 26
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 27 of 44




appropriate discipline directed at the offending party, and should generally develop other

means of preventing harassment within the agency.”175 To constitute “prompt remedial

action,” an employer’s response to a harassment complaint must be “reasonably

calculated” to end harassment.176 “What constitutes prompt remedial action, sufficient to

avoid liability, is a fact-specific inquiry and not every response by an employer will be

sufficient to absolve the employer of liability under Title VII.”177

       The Supreme Court has held that when the harassing employee is the plaintiff’s co-

worker, the employer is liable only if it was “negligent in controlling working

conditions.”178 Employers are liable for a co-worker’s harassment only “when they have

been negligent either in discovering or remedying the harassment.”179 An employer has

constructive knowledge of harassment “if through the exercise of reasonable care it

should have known what was going on but failed to address it,” or, “[i]f the harassment

complained of is so open and pervasive that the employer should have known of it, had it

but opened its corporate eyes.”180

       A defendant may avoid Title VII liability when harassment occurred by showing

the defendant took “prompt remedial action” to protect the claimant.181 “What constitutes

prompt remedial action is a fact-specific inquiry and ‘not every response by an employer

will be sufficient’ to absolve the employer of liability under Title VII.182 In its defense,



175 Id. at 479 (quoting Bundy v. Jackson 641 F.2d 934, 947 (D.C. Cir. 1981)).
176 Kreamer v. Henry’s Towing, 150 Fed. Appx. 378, 382 (5th Cir. 2005) (citing Skidmore v. Precision
Printing & Packaging, 188 F.3d 606, 615 (5th Cir. 1999).
177 Williams-Boldware v. Denton County, Texas, 741 F.3d 635, 640 (5th Cir. 2014).
178 Vance v. Ball State University, 570 U.S. 421, 424 (2013).
179 Rosales v. City of San Antonio, Texas, 2001 WL 1168797 at *5 (W.D. Tex. July 12, 2001) (quoting

Williamson v. City of Houston, 148 F.3d 462, 465-66 (5th Cir. 1998)).
180 Arrieta v. Yellow Transp., Inc., 2008 WL 5220569 (N.D. Tex. Dec. 12, 2008) (quoting Sharp v. City of

Houston, 164 F.3d 923, 930 (5th Cir. 1999)).
181 Williams-Boldware v. Denton County Tex., 741 F.3d 635 (5th Cir. 2014).
182 Id.


                                                  27
     Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 28 of 44




CASS argues that it had no knowledge of Assad’s harassing behavior prior to Plaintiff’s

report in June 2018 and took prompt remedial action in response to Plaintiff’s

complaint.183 Plaintiff has proven Thompson reported she had been sexually assaulted by

Assad to Gilmore and LaBeaud around March 2018. After Thompson reported these

incidents to LaBeaud, he called Herbert.184 Thompson met with Herbert, reported what

happened, and wrote a statement. Herbert then called Culpepper. From Thompson’s

report, CASS had notice of Assad’s sexual harassment in March 2018.

        Plaintiff testified that when she met with Herbert to report her incident with Assad,

Herbert said “she thought she knew who it was, but go ahead anyway.”185 In her VA

interview, Plaintiff mentioned to Lieutenant Wissing that other female CASS employees

had been sexually harassed by Assad. To follow up on Plaintiff’s report, Lieutenant

Wissing spoke to several CASS employees, including Paul Mitchell, another CASS

supervisor, Doucette, and Thompson.186 Lieutenant Wissing confirmed that Mitchell said

the incidents between Thompson and Assad had been reported to Mitchell as a CASS

supervisor. Lieutenant Wissing further testified that Mitchell told him that Mitchell had

relayed the information to Herbert, and Herbert responded to Mitchell that the situation

was “taken care of.”187 Lieutenant Wissing also spoke to Thompson following Plaintiff’s

report of sexual assault. Lieutenant Wissing testified that Thompson told him Assad had

talked to her about people having sex across the street from the TLR and talked about his




183CASS also argues that, because Plaintiff did not know of prior reports of Assad’s sexual harassment before

June 5, 2018, there can be no finding that CASS had constructive knowledge of the harassment. Defendant
uses the wrong analysis; whether Plaintiff knew of the alleged conduct is not relevant. Only whether CASS
knew or should have known of the sexual harassment is relevant.
184 Thompson’s Testimony.
185 Plaintiff’s Testimony.
186 Wissing’s Deposition, R. Doc. 132 at 6.
187 Id.


                                                    28
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 29 of 44




penis being uncircumcised. Thompson also told Wissing that Assad had similar

interactions with another female CASS employee, Patton.188 Lieutenant Wissing testified

that Thompson told him she had reported the instances of sexual harassment to Herbert

around March 30, 2018, several months prior to Plaintiff’s sexual assault.189 Despite

multiple CASS managers having knowledge about Assad’s harassing behavior in March

2018, CASS failed to take any action at that time.190

        The Court finds through the exercise of reasonable care CASS knew or should have

known of Assad’s behavior in March 2018, several months prior to Plaintiff’s complaint,

but CASS failed to exercise reasonable care to prevent or promptly correct Assad’s

sexually harassing behavior. Plaintiff has proven her claim of sexual harassment hostile

work environment under Title VII.

        B.      Plaintiff Has Proven Her Retaliation Claim.
        A plaintiff may use either direct or circumstantial evidence to prove a case of

retaliation under Title VII.191 “Direct evidence is evidence which, if believed, proves the

fact [of intentional discrimination] without inference or presumption.”192 If a plaintiff

presents direct evidence, the McDonnell Douglas test does not apply.193 More often, a

plaintiff relies on circumstantial evidence, which requires the court to apply the

Mcdonnell Douglas burden-shifting analysis.194 Under the McDonnell Douglas test, the

plaintiff must first demonstrate a prima facie case of retaliation.195 If successful, the



188 Wissing’s Deposition, R. Doc. 132 at 6.
189 Wissing’s Deposition, R. Doc. 132 at 7.
190 Thompson’s Testimony.
191 U.S. Postal Service Bd. Of Governors v. Aikens, 460 U.S. 711, 714 n. 3 (1983).
192 Brown v. East Miss. Elec. Power Ass’n, 989 F.2d 858, 861 (1993).
193 See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
194 Smith v. Touro Infirmary, 2015 WL 5093487 at *2 (E.D. La. Aug. 28, 2015) (applying McDonnell

Douglas analysis to determine motion for summary judgment).
195 Davis v. Chevron U.S.A., Inc., 14 F.3d 1082, 1087 (5t h Cir. 1994) (applying McDonnell Douglas test).


                                                  29
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 30 of 44




burden of production shifts to the defendant to show a legitimate and nondiscriminatory

basis for the adverse employment decisions.196 Finally, the plaintiff must then show the

defendant’s proffered reason for the adverse employment decision is pretextual or

unworthy of belief.197

        In order to determine which analysis to apply, the Court first looks to whether there

is direct evidence of intentional discrimination. In this case, Plaintiff has not produced

any evidence that, on its face, shows Defendant acted in a discriminatory way. “In the

context of Title VII, direct evidence includes any statement or written document showing

a discriminatory motive on its face.”198 In the absence of direct evidence showing

Defendant’s alleged discriminatory motive, Plaintiff relies on circumstantial evidence,

and therefore the McDonnell Douglas burden shifting analysis applies. Plaintiff must first

establish a prima facie case of retaliation.199 If the plaintiff makes a prima facie showing

of retaliation, the burden shifts to the employer to state a legitimate, non-retaliatory

reason for its decision.200 If the employer does so, the burden shifts back to the plaintiff

to prove the employer’s given reasons are a pretext for retaliation.201 The plaintiff

establishes pretext by showing the adverse action would not have occurred “but for” the

employer’s retaliatory motive.202 At the pretext stage, the Supreme Court’s decision in

University of Texas Southwestern Medical Center v. Nassar requires more than a

showing of mere temporal proximity.203




196 Id.
197 Id.
198 Portis v. First Nat’l Bank of New Albany, Miss., 34 F.3d 325, 329 (5th Cir. 1994).
199 See Smith v. Touro Infirmary, 2015 WL 5093487 at *2 (E.D. La. Aug. 28, 2015).
200 Id. (quoting LeMaire v. Louisiana, 480 F.3d 383, 388-89 (5th Cir. 2007)).
201 Id.
202 Id. (citing Univ. of Tex. Sw. Med. Ctr. V. Nassar, 133 S. Ct. 2517 (2013)).
203 Univ. of Tex. Sw. Med. Ctr. V. Nassar, 133 S. Ct. 2517, 2533 (2013).


                                                    30
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 31 of 44




        Title VII prohibits an employer from taking adverse employment action against an

employee because she engages in a protected activity.204 To establish a prima facie case of

retaliation, a plaintiff must show that: (1) she participated in an activity protected under

the statute; (2) her employer took an adverse employment action against her; and (3) a

causal connection exists between the protected activity and the adverse action.205

        An employee engages in a protected activity if she opposes any unlawful

employment practice, or makes a charge, testifies, assists, or participates in any manner

in an investigation, proceeding, or hearing under Title VII.206 Plaintiff participated in a

protected activity by reporting a sexual assault and filing an EEOC charge, and therefore

meets the first element.

        “An adverse employment action is one that ‘a reasonable employee would have

found … [to be] materially adverse,’ which in this context means it well might have

dissuaded a reasonable worker from making or supporting a charge of discrimination.”207

The Supreme Court has held in a Title VII retaliation and sexual harassment case that “[a]

schedule change in an employee’s work schedule may make little difference to many

workers, but may matter enormously to a young mother with school-age children.”208

Plaintiff’s schedule changed, in both time and duty post, shortly after she reported the

sexual assault. Plaintiff’s supervisors were aware at the time of her employment by CASS

that Plaintiff had young children and could not work overnight shifts when her husband

was out of town. Plaintiff informed Herbert and LaBeaud she was fearful of working at


204 Joseph v. Phillips, 2014 WL 5429455 at *3 (E.D. La. Oct. 24, 2014).
205 Feist v. La. Dep’t of Justice, 730 F.3d 450, 454 (5th Cir. 2013) (citing McCoy v. City of Shreveport, 492
F.3d 551, 556-57 (5th Cir. 2007)).
206 42 U.S.C § 2000e-3(a).
207 Hernandez v. Yellow Transp. Inc., 670 F.3d 644, 657 (5th Cir. 2012) (quoting Aryain v. Wal-Mart Stores

Tex. LP, 534 F.3d 473, 484 (5th Cir. 2008)).
208 Burlington Northern and Santa Fe Ry. Co. v. White, 548 U.S. 53, 69 (2006).


                                                     31
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 32 of 44




CEP, a more remote location, and concerned about working overnight following her

recent sexual assault. Plaintiff’s schedule and duty post changes and Plaintiff’s

termination are adverse employment actions that a reasonable employee would find

materially adverse.

       At the prima facie case stage, a causal link between the adverse employment action

and the protected activity can be satisfied “simply by showing close enough timing

between [the] protected activity and [the] adverse employment action.”209 Nassar’s

heightened but-for causation requirement applies only in the pretext stage of the

McDonnell Douglas analysis and is not a required element of a prima facie case.210 “At

the prima facie case, a plaintiff can meet his burden of causation simply by showing close

enough timing between his protected activity and his adverse employment action.”211 In

Garcia v. Professional Contract Services, Incorporated, the Fifth Circuit held that two

and a half months between the protected activity and adverse employment action was

close enough.212

       In this case, Plaintiff reported the sexual assault to CASS on June 6 and June 11,

2018. On June 17, 2018, she was assigned to work overtime on an overnight shift at the

TLR.213 Thereafter, CASS continued to schedule Plaintiff on overnight shifts. Plaintiff’s

schedule for the week of July 8 to 14, 2018 reflects all overnight shifts at CEP,214 despite

Plaintiff’s telling her supervisors she did not have childcare to work overnight shifts and

telling her supervisors of her fear of working at night at CEP’s more remote location.


209 Abbood v. Texas Health and Human Services Comm., 783 Fed. Appx. 459 (5th Cir. 2019) (citing Garcia
v. Professional Contract Servs., Inc., 938 F.3d 236, 243 (5th Cir. 2019)).
210 Garcia v. Professional Contract Services, Inc., 938 F.3d 236, 243 (5th Cir. 2019).
211 Id.
212 Id.
213 Exhibit 48.
214 Exhibit 9.


                                                 32
        Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 33 of 44




Plaintiff was terminated on July 9, 2018, approximately one month following her report

of sexual assault. At this stage, Plaintiff has established a causal link between the

reporting of the sexual assault and the adverse employment actions taken against her.

           Because Plaintiff established a prima facie case of retaliation, the burden shifts to

her employer to provide a legitimate reason for the employment actions taken. “The

employer’s burden is only one of production, not persuasion, and involves no credibility

assessment.”215 The defendant must articulate a legitimate, nondiscriminatory, or

nonretaliatory reason for its employment actions, in this case, Plaintiff’s schedule and

duty post changes and termination.216 LaBeaud, Herbert, and Culpepper gave different

reasons for Plaintiff’s changing schedule and duty post. In response to questions about

Plaintiff’s change in schedule, LaBeaud testified that any CASS employee’s schedule can

change at any time and that Plaintiff’s schedule and duty post changed because it was

important for all guards to be familiar with and trained to work all of the different

locations and shift times. Later, LaBeaud testified Plaintiff’s schedule was changed on

July 5 because of a manpower shortage. Then, he testified Plaintiff was placed on an

overnight shift on July 7 because she was “off” and was available. Finally, he testified the

schedules of Dowdell and High were swapped the week of July 9 because the Plaintiff

needed to be trained to work all shifts and duty posts.

           Herbert also gave conflicting testimony. At trial, Herbert testified she did not know

why the schedule changes had been made. In her deposition, Herbert stated CASS had

been fully staffed the first week of July in 2018. At trial, she testified that multiple

employees had called off or quit recently, and no call offs would be allowed that week due



215   McCoy v. Shreveport, 492 F.3d 551, 557 (5th Cir. 2007).
216   Id.

                                                     33
        Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 34 of 44




to “lack of manpower.” Employee schedules for the weeks of July 1 and July 8 show no

changes in the names of the security guards.217 The schedule does not reflect that anyone

has quit or been terminated. Herbert could not identify any employees who had quit or

been terminated

           Culpepper testified Plaintiff was moved to nights because the assault occurred

during the daytime and he thought it would be better for her to make a change and work

at night. He also testified he changed her duty post to the CEP because it was safer, even

though he admitted it was more remote. Culpepper relied on the CASS handbook’s

reservation of the company’s right to deviate from its policies at any time as justification

for its actions. Culpepper also testified that the first week of July was the week of Essence

Festival, which CASS considered a holiday along with Mardi Gras and Jazz Festival, and

CASS had the right to determine not to accept an employee’s call off during that time.

           No explanation was given for Plaintiff’s termination because CASS maintains she

was not terminated and instead quit.

           CASS has articulated a non-discriminatory reason for its employment actions

against Plaintiff. The burden shifts to the Plaintiff to show retaliation was the real motive.

           “[O]nce the employer offers a legitimate, nondiscriminatory reason … the plaintiff

must offer some evidence from which the jury may infer that retaliation was the real

motive.”218 In other words, the plaintiff must present evidence the proffered reason for

the employment action is a pretext for unlawful discrimination. In Wallace v. Seton

Family Hospitals, the Fifth Circuit held an employer’s shifting explanations for firing

plaintiff, the suspicious temporal proximity between plaintiff’s protected activity and



217   R. Doc. 62, Culpepper 62-63, Dowdell 13-14.
218   McCoy v. Shreveport, 492 F.3d 551, 562 (5th Cir. 2007).

                                                     34
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 35 of 44




termination, as well as evidence plaintiff was disciplined differently from other

employees, was sufficient evidence of pretext.219

        Plaintiff argues the stated reasons given by Defendant for Plaintiff’s schedule and

duty location changes, as well as her termination, are pretextual. Plaintiff’s schedule and

duty post changes and her termination occurred within a month of Plaintiff’s report of

sexual assault. Plaintiff had no notice that call offs would not be accepted on July 5, 7, or

8, 2018—employees were only notified that call offs would not be accepted on July 4,

2018.220 Prior to July, Plaintiff had worked only three overnight shifts, April 19, 22, and

26 and those were at the TLR, prior to the assault, and when her husband was home.

Defendant argues Plaintiff worked additional overnight shifts in June, after the assault,

but Defendant’s inconsistent and unverified testimony and scheduling reports do not

prove this. Plaintiff testified she does not remember working overnight shifts in June

2018. Plaintiff was informed her normal, day schedule at the TLR would continue for the

rest of the year.221 Herbert, LaBeaud, and Culpepper gave inconsistent and incredible

testimony regarding Plaintiff’s altered working conditions as to time and location.

        Plaintiff has proven the reasons given by CASS for its actions were pretextual and

retaliation was the real motive for Plaintiff’s schedule and duty post changes and her

termination. These changes would not have occurred but for CASS’ retaliatory motive.

Accordingly, Plaintiff has proven she was retaliated against in violation of Title VII.

VII.    Plaintiff is Entitled to Compensatory Damages.

        Plaintiff is seeking compensatory damages for emotional distress and loss of

enjoyment of life. Plaintiff testified about her damages at trial. Plaintiff testified that, as a


219 Wallace v. Seton Family of Hosps., 777 F. Appx. 83, 93 (5th Cir. 2019).
220 See Exhibit 8.
221 See Exhibit 41.


                                                    35
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 36 of 44




result of the sexual assault, she felt sad, violated, and afraid. She experienced stress,

anxiety, depression, marital strain, and gained a significant amount of weight.222 After the

sexual assault, Plaintiff stopped exercising as much as she had prior and began

overeating.223 Due to Plaintiff’s termination, Plaintiff’s husband has not been able to cover

all of the family’s bills and has to work more offshore. As a result of financial problems,

Plaintiff lost her vehicle.224 Plaintiff’s relationship with her husband has suffered and

changed significantly.225 Plaintiff’s sons have witnessed her crying at home.226 Plaintiff’s

mother, Jackson, testified Plaintiff’s sons reported their mother often cried at home and

her sons were concerned that it was their fault.227 Washington and Thompson testified

they had seen Plaintiff crying and upset at work.228 LaBeaud also corroborated Plaintiff’s

testimony regarding her emotional distress.229

        “Damages are available for the intangible injuries of emotional harm such as

emotional pain, suffering, inconvenience, mental anguish, and loss of enjoyment of life.

A plaintiff’s testimony may be sufficient to establish emotional distress.”230 A plaintiff’s

testimony may justify an award of compensatory damages.231 Expert testimony is not

necessary but may affect the amount recovered.232 Emotional harm may be evidenced

through loss of self-esteem, marital strain, sleeplessness, anxiety, stress, depression,




222 Plaintiff’s Testimony.
223 Jackson’s Deposition, R. Doc. 131 at 10-11.
224 Plaintiff’s Testimony.
225 Id.
226 Id.; Jackson’s Deposition, R. Doc. 131 at 12.
227 Jackson’s Deposition.
228 Washington’s Deposition.
229 LaBeaud’s Testimony.
230 EEOC Enforcement Guidance on Compensatory and Punitive Damages Available under § 102 of the Civil

Rights Act of 1991, No. 915.002 (July 14, 1992).
231 Price v. City of Charlotte, N.C., 93 F.3d 1241 (4th Cir. 1996).
232 Vadie v. Mississippi State University, 218 F.3d 365, 378 (5th Cir. 2000).


                                                 36
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 37 of 44




humiliation, and other physical manifestations.233 An award for emotional harm is

warranted only if there is sufficient causal connection between the respondent’s illegal

actions and the plaintiff’s injury.234

       The Court finds Plaintiff did suffer emotional distress and a loss of enjoyment of

life as a result of the sexual assault and a causal relationship exists between Plaintiff’s

injury and the Defendant’s actions. The Court awards Plaintiff $25,000 in compensatory

damages. “Prejudgment interest should apply to all past injuries, including past

emotional injuries.”235

VIII. The Plaintiff is Entitled to Back Pay But Not Front Pay.

       Plaintiff was terminated on July 9, 2018. In December 2018, Plaintiff began

working in a nail salon, where she made $200-300 per week, and worked there for several

months.236 Following that job, Plaintiff worked at a different salon, where she made

$10.50 an hour.237 Plaintiff lost this job due to COVID-19 and remained unemployed at

the time of trial.238 Starting on April 25, 2020, Plaintiff began receiving unemployment

benefits.239 Plaintiff has been actively looking for and applying for different employment

opportunities.240

       Under 42 U.S.C. § 2000e-5(g) back pay is recoverable “[i]f the court finds that the

respondent has intentionally engaged in or is intentionally engaging in an unlawful

employment practice.” In order to be entitled to backpay, plaintiff must make a



233 EEOC Enforcement Guidance on Compensatory and Punitive Damages Available under § 102 of the Civil
Rights Act of 1991, No. 915.002 (July 14, 1992).
234 Gore v. Turner, 563 F.2d 159, 164 (5th Cir. 1977).
235 Thomas v. Texas Dept. of Criminal Justice, 297 F.3d 361, 372 (5th Cir. 2002).
236 Plaintiff’s Testimony.
237 Id.
238 Id.
239 Exhibit 17; Plaintiff’s Testimony.
240 Plaintiff’s Testimony.


                                                 37
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 38 of 44




reasonable effort to find other suitable employment.241 The Court finds Plaintiff made a

sufficient attempt to secure alternate employment. In order to calculate backpay

“[i]nterim earnings or amounts earnable with reasonable diligence by the person or

persons discriminated against shall operate to reduce the back pay otherwise

allowable.”242 The employer maintains the burden of proof on when the backpay period

ends.243

        Dr. Rice, an expert who testified on behalf of Plaintiff, opined in his September 10,

2020 report that Plaintiff’s “annualized salary” at CASS in 2018 would have been

$39,086.88.244 Dr. Rice assumes Plaintiff, following her termination from CASS, was

employed at a nail salon where she earned a total of $8,400.00 and then at another salon

where she earned $2,824.67.245 Dr. Rice subtracted these earnings from the amount

Plaintiff would have earned working at CASS through the day of trial, to total $75,087.73.

Dr. Rice then subtracted unemployment benefits Plaintiff has received since April 19,

2020, resulting in the final backpay amount of $72,733.73. Defendant did not object to

Dr. Rice’s expertise or his report or provide any evidence to the contrary. Defendant also

did not argue Plaintiff failed to mitigate her damages. The Defendant has the burden of

proof of proving payment of backpay should be negated or mitigated.246 The evidence at

trial supports the conclusions of Dr. Rice’s report. Plaintiff is awarded $72,733.73 in

backpay.




241 Floca v. Homcare Health Services, Inc., 845 F.2d 108 (5t h Cir. 1988) (citing 42 U.S.C. § 2000e-5(g)).
242 42 U.S.C. § 2000e-5(g).
243 G &T Terminal Packaging Co. v. NLRB, 459 F. App’x 19, 23 (2d Cir. 2012).
244 Exhibit 39.
245 Id.
246 G &T Terminal Packaging Co. v. NLRB, 459 F. App’x 19, 23 (2d Cir. 2012).


                                                    38
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 39 of 44




        An award of front pay is intended to compensate the plaintiff for wages and

benefits she would have received from her employer in the future if not for the

discrimination.247 Front pay is available only in limited circumstances.248 The Fifth

Circuit has held that front pay is appropriate only when reinstatement is not feasible.249

        To determine whether reinstatement is feasible, the Fifth Circuit “has approved as

permissible the consideration of factors such as the availability of positions, the

displacement of innocent employees, a plaintiff’s success in securing other similar

employment, and the need for certainty and predictability in personnel decisions in

determining whether to award reinstatement.”250 Other factors to be considered include

whether “discord and antagonism between the parties would render reinstatement

ineffective as a make-whole remedy,” whether “defendant’s management intimidated or

threatened” the plaintiff, or whether the termination harmed the plaintiff’s emotional

well-being.251 “In situations where ‘discord and antagonism between the parties would

render reinstatement ineffective as a make-whole remedy,’ a court may consider an award

of front pay in lieu of reinstatement.”252 In this case, Plaintiff was ostracized and retaliated

against after her report of sexual assault. Due to CASS’ actions, and the resulting

litigation, it is clear to the Court that Plaintiff’s reinstatement at CASS is not feasible.




247 Tyler v. Union Oil Co. of California, 304 F.3d 379, 402 (5th Cir. 2002).
248 Hansard v. Pepsi-Cola Metropolitan Bottling Co., Inc., 865 F.2d 1461, 1469 (5th Cir. 1989).
249 Reneau v. Wayne Griffin & Sons, Inc., 945 F.2d 869, 870 (5th Cir. 1991); see also Hansard v. Pepsi-Cola

Metropolitan Bottling Co., Inc., 865 F.2d 1461, 1469 (5th Cir. 1989) (“It has been held that front pay cannot
be recovered unless the plaintiff shows that reinstatement is not feasible.”).
250 Ogden v. Wax Works, Inc., 29 F. Supp.2d 1003, 1009 (N.D. Iowa 1998) (citing Ray v. Iuka Special Mun.

Separate Sch. Dist., 51 F.3d 1246, 1254055 (5th Cir. 1995)).
251 Warren v. County Com’n of Lawrence County, Ala., 826 F.Supp.2d 1299 (N.D. Ala. 2011) (quoting Lewis

v. Federal Prison Indus., 953 F.2d 1277, 1280 (11th Cir. 1992)).
252 Tucker v. Hous. Auth. of Birmingham Dist., 507 F.Supp.2d 1240, 1281 (N.D. Ala. 2006) (quoting

Goldstein v. Manhattan Indus., Inc., 758 F.2d 1435, 1449 (11th Cir. 1985).

                                                    39
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 40 of 44




        Once the Court determines reinstatement is not feasible, it must consider an award

of front pay. Plaintiff did not plead front pay, but it is not required that the plaintiff plead

front pay for the Court consider it. The Fifth Circuit has said the Plaintiff is not required

to plead front pay under Federal Rule of Civil Procedure 54, which states “except as to a

party against whom a judgment is entered by default, every final judgment shall grant

relief to which the party in whose favor it is rendered is entitled, even if the party has not

demanded such relief in the party’s pleadings.”253

        Nevertheless, the plaintiff bears the initial burden of proof in establishing a claim

for front pay254 by providing the district court “with the essential data necessary to

calculate a reasonably certain front pay award,” including “the amount of the proposed

award, the length of time the plaintiff expects to work for the defendant, and the

applicable discount rate.”255 If a plaintiff fails to supply the Court with the information

necessary to “calculate a reasonably certain award,” the Court may reject the plaintiff’s

front pay request.256 In determining whether front pay is appropriate, a court “should

consider the length of employment, the permanency of the position held, the nature of

the work, the age and physical condition of the employee, possible consolidation of jobs

and the myriad other non-discriminatory factors which could validly affect the possible

[plaintiff/employee] post-discharge employment relationship.”257 After considering these




253 Reneau v. Wayne Griffin & Sons, Inc., 945 F.2d 869, 870 (5th Cir. 1991).
254 Ogden v. Wax Works, Inc., 29 F. Supp.2d 1003, 1012 (N.D. Iowa 1998).
255 McKnight v. General Motors Corp., 973 F.2d 1366, 1372 (7t h Cir. 1992).
256 Id.
257 Reneau v. Wayne Griffin & Sons, Inc., 945 F.2d 869, 871 (5th Cir. 1991).


                                                   40
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 41 of 44




factors, “[a] court may deny front pay because of insufficient evidence.”258 Further, an

award of front pay must not grant plaintiff a windfall.259

        In this case, Plaintiff was employed at CASS less than four months, from March 29,

2018 to July 9, 2018. Plaintiff is a young woman in good physical condition and will not

be handicapped in her pursuit of other employment. Plaintiff provided no evidence of the

length of time she expected to work for CASS, how long employees tended to be employed

there, how COVID-19 may have affected employment opportunities at CASS, and whether

Plaintiff’s former position is available at this time. Plaintiff did not present any evidence

that front pay would be necessary to make her whole and did not provide sufficient

evidence for the Court to determine a reasonably certain amount of front pay owed.

Instead, Plaintiff testified she was in the process of securing full time employment and

that she had gone through multiple steps in the application process to become a firefighter

and was hopeful she would be given the employment opportunity.260 Plaintiff did not

meet her burden of proving she is entitled to front pay.

IX.     Plaintiff is Awarded Pre-Judgment and Post-Judgment Interest.

        “Federal courts apply a two-step analysis to determine whether an award of

prejudgment interest is within a court’s discretion: (1) whether the federal act that creates

the cause of action precludes such an award; and (2) whether such an award furthers the

congressional policies of the federal act.”261 In this case, Title VII does not preclude pre-

judgment interest and Title VII’s remedial provisions “are intended to give courts wide

discretion in exercising their equitable powers” to restore injured parties to where they


258 Id. at 870.
259 E.E.O.C. v. E.I. Du Pont de Nemours & Co., 480 F.3d 724, 732 (5th Cir. 2007) (citing McInnis v. Fairfield
Cmtys., Inc., 458 F.3d 1129, 1146 (10th Cir. 2006)).
260 Plaintiff’s Testimony; See also Exhibit 35.
261 In re Tex. Gen. Petroleum Corp., 52 F.3d 13300, 1339 (5th Cir. 1995).


                                                     41
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 42 of 44




would have been if not for the unlawful discrimination.262 The Court has discretion to

select an equitable rate of interest263 to make a Title VII plaintiff whole and may vary it

depending on the circumstances of the case.264

        “Federal law governs the allowance of prejudgment interest when a cause of action

arises from a federal statute.”265 The causes of action in this case involve a federal statute,

Title VII. Therefore, the Court uses its discretion to implement a federal measure of

interest calculation. The Court will award pre-judgment interest on compensatory

damages and backpay using the Federal Reserve Bank’s prime rate of interest.266 Pre-

judgment interest shall be compounded on an annual basis.

        Pre-judgment interest is ordinarily awarded from the date of the loss.267 The Fifth

Circuit has stated “District courts generally should calculate interest on back pay and past

damages based on the date of the adverse employment action.”268 Plaintiff was terminated

from employment with CASS on July 9, 2018. She is awarded pre-judgment interest on

her compensatory damages and back pay from July 9, 2018 until the date of the judgment.

        Post-judgment interest is to be calculated based on the mandatory rate in 28 U.S.C.

§ 1961.

X.      Plaintiff is Awarded Attorneys’ fees and Expert Witness Fees.

        Under 42 U.S.C. § 2000e-5(k) “the court, in its discretion, may allow the prevailing

party. . . a reasonable attorney’s fee (including expert fees).” The Court has determined



262 Bricklayers Pension Trust Fund v. Taiariol, 671 F.2d 988 (6th Cir. 1982).
263Williams  v. Trader Publishing Co., 218 F.3d 481, 487 (5th Cir. 2000); Bowers v. UnumProvident Corp.,
2002 WL 10467 at *6 (E.D. La. Jan 2, 2002).
264 Raspanti v. U.S. Dept. of the Army, 2001 WL 1081375 at *12 (E.D. La. Sept. 10, 2001).
265 In re Tex. Gen. Petroleum Corp., 52 F.3d 1330, 1339 (5th Cir. 1995).
266 Uniroyal, Inc. v. Rudkin-Wiley Corp., 939 F.2d 1540, 1545 (Fed. Cir. 1991).
267 Offshore Specialty Fabricators, LLC v. Dumas Intern., Inc., 982 F.Supp.2d 695, 706 (E.D. La. 2013).
268 Thomas v. Texas Dept. of Criminal Justice, 297 F.3d 361, 372 (5th Cir. 2002) (citing Gloria v. Valley

Grain Prods., Inc., 72 F.3d 497, 499 (5th Cir. 1996).

                                                  42
      Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 43 of 44




Plaintiff prevailed on her causes of action under Title VII for retaliation and sexual

harassment hostile work environment. Accordingly, the Court awards attorneys’ fees and

expert witness fees to Plaintiff. The Court refers the matter of determination of the

appropriate amount of attorneys’ fees and expert witness fees to the Magistrate Judge

assigned to this case.

XI.     Plaintiff is Not Awarded Punitive Damages.

        “Title VII provides for the imposition of punitive damages in intentional

discrimination cases if an employer acts with malice or reckless indifference to an

employee’s rights.”269 The Court does not find CASS acted with malice or reckless

indifference. Accordingly, the Court does not award punitive damages in this case.

                                           CONCLUSION

        Based on the above Findings of Fact and Conclusions of Law, the Court finds

Plaintiff Nigil Dowdell is entitled to recover from Defendant Culpepper and Associates

compensatory damages for emotional distress and loss of enjoyment of life in the amount

of $25,000 and backpay in the amount of $72,733.73.

        Pre-judgment interest is awarded on compensatory damages and back pay from

the date of Plaintiff’s termination to the date of judgment, calculated using the Federal

Reserve Bank’s prime rate, and compounded on an annual basis.

        Post-judgment interest is awarded from the date of judgment until paid at the rate

set forth in 28 U.S.C. § 1961.270

        The Court awards Plaintiff reasonable attorneys’ fees and expert witness fees in an

amount to be determined by the assigned Magistrate Judge.271 Plaintiff shall file a motion


269 Williams v. Trader Publishing Co., 218 F.3d 481, 487 (5th Cir. 2000) (citing 42 U.S.C. § 1981a(b)(1)).
270 28 U.S.C. § 1961.
271 The Plaintiff may file a motion to tax the cost under Local Rule 54.3.


                                                    43
    Case 2:19-cv-11410-SM-KWR Document 136 Filed 11/17/20 Page 44 of 44




for determination of attorneys’ fees and expert witness fees with supporting

documentation, by no later than December 8, 2020.

      New Orleans, Louisiana, this 17th day of November 2020.


                                      _____________ ________ _________
                                                SUSIE MORGAN
                                        UNITED STATES DISTRICT JUDGE




                                        44
